OPINION — AG — **** TEACHERS-SICK LEAVE PLAN-SUBSTITUTE'S PAY **** A SCHOOL DISTRICT'S SICK LEAVE PLAN FOR TEACHERS SHOULD BE IN WRITING, CONTAIN THE DATE IT WAS APPROVED BY THE BOARD OF EDUCATION, AND BE MADE AVAILABLE TO ALL TEACHERS UNDER 70 Ohio St. 1968 Supp., 6.3 [70-6.3]. A SCHOOL DISTRICT'S SICK LEAVE PLAN FOR TEACHERS MUST BE IN WRITING, CONTAIN THE DATE IT WAS APPROVED BY THE BOARD OF EDUCATION AND BE MADE AVAILABLE TO ALL TEACHERS. FOR PURPOSES OF CALCULATING DEDUCTIONS FROM A TEACHER'S SALARY AFTER THE TEACHER'S SICK LEAVE BENEFITS HAVE EXPIRED, A SCHOOL DISTRICT SHOULD UTILIZE A BASES OF ONE HUNDRED EIGHTY DAYS. A SCHOOL DISTRICT'S SICK LEAVE PLAN FOR TEACHERS CANNOT PROVIDE THAT LEAVE ACCUMULATE ON A MONTHLY BASIS SINCE 70 Ohio St. 1968 Supp., 6.3 [70-6.3], WHICH SPECIFIES THAT SUCH SICK LEAVE WILL BE AVAILABLE DURING EACH SCHOOL YEAR IS INTERPRETED TO MEAN AVAILABLE AT THE BEGINNING OF THE SCHOOL YEAR. A BOARD OF EDUCATION MAY ADOPT A REGULATION AFFECTING THE PAYMENT OF SUBSTITUTE TEACHERS, THE AMOUNT OF WHICH MAY BE LESS THAN THAT PAID THE REGULAR TEACHERS. CITE: 70 Ohio St. 1961 1.11 [70-1.11] GARY F. GLASGOW ** SEE: OPINION NO. 72-144 (1972) ** ** SEE: OPINION NO. 73-249 (1974) **